

116 HR 6726 IH: WIC Benefit Flexibility During COVID–19 Act
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6726IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Ms. Schrier (for herself and Mr. Wright) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide a State option for certain cash-value voucher increases during the COVID–19 public health emergency, and for other purposes.1.Short titleThis Act may be cited as the WIC Benefit Flexibility During COVID–19 Act.2.State option for cash-value voucher increases(a)In general(1)Authority to increase amount of cash-value voucherDuring the COVID–19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) and in response to challenges related to such public health emergency, the Secretary may increase the amount of a cash-value voucher under a qualified food package to an amount less than or equal to $35. (2)Application of increased amount of cash-value voucher to State agencies(A)NotificationAn increase to the amount of a cash-value voucher under paragraph (1) shall apply to any State agency that notifies the Secretary of the intent to use such an increased amount, without further application.(B)Use of increased amountA State agency that notifies the Secretary under subparagraph (A) may use or not use the increased amount described in such subparagraph during the period beginning on the date of the notification by the State agency under such subparagraph and ending September 30, 2020. (3)Application periodAn increase to the amount of a cash-value voucher under paragraph (1) may only apply during the period beginning on the date of the enactment of this section and ending on September 30, 2020.(4)SunsetThe authority to make an increase to the amount of a cash-value voucher under paragraph (1) or to use such an increased amount under paragraph (2)(B) shall terminate on September 30, 2020. (b)Definitions(1)Cash-value voucherThe term cash-value voucher has the meaning given the term in section 246.2 of title 7, Code of Federal Regulations.(2)Qualified food packageThe term qualified food package means the following food packages under section 246.10(e) of title 7, Code of Federal Regulations:(A)Food Package IV–Children 1 through 4 years. (B)Food Package V–Pregnant and partially (mostly) breastfeeding women.(C)Food Package VI–Postpartum women.(D)Food Package VII–Fully breast­feed­ing.(3)SecretaryThe term Secretary means the Secretary of Agriculture. (4)State agencyThe term State agency has the meaning given the term in section 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)).